 

Exhibit 10.2

 

Execution Version

 

NEW LENDER SUPPLEMENT

 

August 7, 2015

 

Reference is made to the Credit Agreement, dated as of July 6, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Enbridge Energy Partners, L.P. (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, an L/C Issuer and a Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

 

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Borrower
agree as follows:

 

1.          The New Lender hereby irrevocably makes a Commitment to the Borrower
in the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.15 of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement for
all purposes and to the same extent as if originally a party thereto and shall
be bound by and entitled to the benefits of the Credit Agreement. The New
Commitment of the New Lender shall for all purposes be deemed to be a Commitment
and to be part of the Aggregate Commitments under the Credit Agreement.

 

2.          The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Affiliates of the Borrower or any other obligor or the
performance or observance by the Borrower, any Affiliate of the Borrower or any
other obligor of any of their respective obligations under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto.

 

3.          The New Lender (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement, (b) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements delivered or deemed
delivered pursuant to Section 6.01 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this New Lender Supplement, (c) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto, (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto and (e) agrees that
it will be bound by the provisions of the Credit Agreement from and after the
Effective Date as if originally a party thereto and will perform, in accordance
with its terms, all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

 

 

 

4.          The effective date of this New Lender Supplement shall be the
Effective Date of the New Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Lender Supplement by each
of the New Lender, the Swing Line Lender, the L/C Issuer and the Borrower, it
will be delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement effective as of the Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than the
date of such acceptance and recording by the Administrative Agent).

 

5.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the New
Commitment (including payments of principal, interest, fees and other amounts)
to the New Lender for amounts which have accrued on and subsequent to the
Effective Date.

 

6.          From and after the Effective Date, the New Lender shall be a party
to the Credit Agreement and, to the extent provided in this New Lender
Supplement, shall have the rights and obligations of a Lender thereunder and
shall be bound by the provisions thereof.

 

7.          THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

[Signature Page Follows]

 

 2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this New Lender
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

  BNP PARIBAS, acting through its Canada Branch, as the New Lender         By:
/s/ Zainuddin Ahmed     Name: Zainuddin Ahmed     Title: Vice President        
By: /s/ Abhoy Vaidya     Name: Abhoy Vaidya     Title: Managing Director

 

Signature Page to

New Lender Supplement

 

 

 

  

Acknowledged by:       ENBRIDGE ENERGY PARTNERS, L.P.,   a Delaware limited
partnership, as the Borrower         By: ENBRIDGE ENERGY MANAGEMENT, L.L.C.,    
  as delegate of Enbridge Energy Company, Inc.,       its General Partner      
      By: /s/ Stephen J. Neyland       Name: Stephen J. Neyland       Title:
Vice President - Finance  

 

Signature Page to

New Lender Supplement

 

 

 

  

Acknowledged by:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,   as the
Administrative Agent, Swing Line Lender and   L/C Issuer         By /s/ Juan J.
Javellana     Name: Juan J. Javellana     Title: Executive Director  

 

Signature Page to

New Lender Supplement

 

 

 

 

Schedule 1
to New Lender Supplement

 

Name of New Lender: BNP PARIBAS, acting through its Canada Branch     Effective
Date of New Commitment: August 7, 2015     Principal Amount of New Commitment:
$100,000,000

 

 

